

115 HR 3914 IH: To remove the limitation imposed as a result of receiving funding under the Land and Water Conservation Fund on the conversion of Lake Afton Park in Sedgwick County, Kansas, to a use other than public outdoor recreation.
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3914IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. Estes of Kansas (for himself, Mr. Marshall, Ms. Jenkins of Kansas, and Mr. Yoder) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo remove the limitation imposed as a result of receiving funding under the Land and Water
			 Conservation Fund on the conversion of Lake Afton Park in Sedgwick County,
			 Kansas, to a use other than public outdoor recreation.
	
 1.Nonapplication of limitation on conversion to use other than public outdoor recreationSection 200305(f)(3) of title 54, United States Code, shall not apply to Lake Afton Park in Sedgwick County, Kansas.
		